Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uken et al (US 2016/0264054).
Uken et al discloses a rear-view mirror device comprising a glass plate (370’) that includes a first arcuate surface (370a) at an outer circumferential edge part (see Fig. 37), the first arcuate surface facing a front surface side (see Fig. 37); a casing (374’) that supports the glass plate from a rear surface side (see Fig. 37) and includes a second arcuate surface (the arcuate surface of the casing) in a portion toward the glass plate (see Fig. 37); and a reflective layer provided between the casing and the glass plate (see paragraph 0177), wherein a center and a radius of the second arcuate surface are inherently made to be identical to a center and a radius of 
However, if this is not the case, it certainly would have obvious to make to the radius of the second arcuate surface of Uken et al to be identical to the radius of the first arcuate surface in order to meet European regulations of automotive design requirement that a non-recessed hard edge of any element have a radius of at least 2.5 mm, as a safety measure (see, in particular, the U.N.  Economic Commission for Europe Vehicle Regulation No. 46, commonly referred to as ECE Reg. 46).
5.	Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish, Jr. et al (US 2012/0229882) in view of Uken et al (US 2016/0264054).
Fish, Jr. et al discloses a vehicle mounted rear-view mirror and display device comprising 
a glass plate (10810) that includes a first arcuate surface (RAD) at an outer circumferential edge part (see Fig. 51), the first arcuate surface facing a front surface side (see Fig. 51); a casing (10802) that supports the glass plate from a rear surface side (see Fig. 51) and includes a second arcuate surface (the arcuate surface of the housing) in a portion toward the glass plate (see Fig. 51); a display unit (10832, 10834) stored in the casing and outputting a display light toward the glass plate (see Fig. 51), and a reflective layer/half mirror part (the EC element 10806) provided 
Uken et al teaches it is known to make a rear view mirror device having a center and a radius of a second arcuate surface (374’) of a casing being made to be identical to a center and a radius of the first arcuate surface (370a) of a glass plate (370’) in the same field of endeavor for the purpose of meeting European regulations of automotive design requirement that a non-recessed hard edge of any element have a radius of at least 2.5 mm, as a safety measure (see, in particular, the U.N.  Economic Commission for Europe Vehicle Regulation No. 46, commonly 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the center and the radius of the second arcuate surface of to be to be identical to the center and the radius of the first arcuate surface, as taught by Uken et al, in order to meet European regulations of automotive design requirement that a non-recessed hard edge of any element have a radius of at least 2.5 mm, as a safety measure (see, in particular, the U.N.  Economic Commission for Europe Vehicle Regulation No. 46, commonly referred to as ECE Reg. 46).
 As to the limitations of 7-9, 19 and 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thickness/strength of the glass plate of Fish, Jr. et al to be in the selected range recited by applicant in order to obtain a desirable degree of strength and/or durability so as meet certain user/government standards for vehicle safety and/or collision requirements, since it has been held that discovering an optimum or workable ranges involves routine skill in the art.  Note: In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
As to the limitations of claim 21, Uken et al teaches it is well known to use and employ imaging devices in a rear view mirror devices in the same field of endeavor for the purpose of capturing images of objects about a vehicle and displaying said images of said object(s) to a driver of a vehicle to promote vehicle/road safety. Note for example, paragraph 0213.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vehicle mounted rear-view mirror and display device of Fish, 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
March 27, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872